Citation Nr: 0607218	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  99-13 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for dyshydrosis 
and hyperhidrosis with keratoma of the right foot, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for dyshydrosis 
and hyperhidrosis with keratoma of the left foot, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which eventually increased the noncompensable rating for the 
veteran's service-connected dyshidrosis and hyperhydrosis 
with keratoma of the feet to a separate 20 percent rating for 
each foot.  However, since these increases did not constitute 
a full grant of the benefit sought, the increased rating 
issue remained in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).  In March 2001 and August 2004, the Board 
remanded the claim for additional development.

In November 2000, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  The veteran's dyshidrosis and hyperhydrosis with keratoma 
of the right foot are not shown to be productive of: 
pronounced unilateral flatfoot; a severe foot injury; 
exudation, exfoliation or itching involving an exposed 
surface or extensive area; to affect at least 5 or more 
percent of the entire body or at least 5 percent of exposed 
areas; or to require systemic therapy such as corticosteroids 
or other immunosuppressive drugs.

2.  The veteran's dyshidrosis and hyperhydrosis with keratoma 
of the left foot are not shown to be productive of: 
pronounced unilateral flatfoot; a severe foot injury; 
exudation, exfoliation or itching involving an exposed 
surface or extensive area; to affect at least 5 or more 
percent of the entire body or at least 5 percent of exposed 
areas; or to require systemic therapy such as corticosteroids 
or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for dyshidrosis and hyperhydrosis with keratoma of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes 5276, 5284 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (as in effect prior to August 30, 2002) (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (as in effect 
August 30, 2002, and thereafter) (2005).

2.  The criteria for an evaluation in excess of 20 percent 
for dyshidrosis and hyperhydrosis with keratoma of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic 
Codes 5276, 5284 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (as in effect prior to August 30, 2002) (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (as in effect 
August 30, 2002, and thereafter) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran argues that increased ratings are warranted for 
his dyshidrosis and hyperhydrosis with keratoma of the right 
foot, and dyshidrosis and hyperhydrosis with keratoma of the 
left foot.  During his hearing, held in November 2000, he 
testified that he had calluses, and cramping in his feet and 
toes.  He indicated that he applied a medicated cream to his 
feet to control his symptoms.  His wife testified that he had 
difficulty wearing shoes.  

In March 1984, the RO granted service connection for 
dyshydrosis and hyperhidrosis with keratoma, feet, evaluated 
as 0 percent disabling (noncompensable).  In September 1998, 
the RO granted the veteran's claims for a compensable rating, 
to the extent that it assigned a 10 percent rating for the 
feet.  In November 1999 the RO granted a separate 10 percent 
rating for each foot, with effective dates of February 23, 
1998, for each 10 percent rating.  The veteran appealed, and 
in January 2003, the RO increased the rating for each foot to 
20 percent, with effective dates of February 23, 1998, for 
each 20 percent rating.  Given the foregoing, the issue is 
whether a rating in excess of 20 percent is warranted for 
either foot as of February 23, 1998.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

As for the history of the disabilities in issue, see 
38 U.S.C.A. § 4.1, the veteran's service medical records 
indicate that he was treated for plantar keratomas and 
profiled for metatarsal deformity in 1976 and for dyshidrosis 
and hyperhydrosis of the feet in 1983.  Pes planus and 
chronic foot pain with hyperhidrosis were noted on service 
separation examination..  As for the post-service evidence, 
it shows that in 1992 and 1994, he was treated for foot 
symptoms that included athlete's foot, calluses, dyshydrosis, 
and porokeratomas.    

In its August 2004 Remand, the Board noted that although the 
veteran was service-connected for dyshydrosis and 
hyperhydrosis with keratoma of both feet (i.e., for skin 
disorders of the feet) in March 1984, and he was not 
originally service connected for an orthopedic disability of 
the feet, the RO had combined orthopedic manifestations and 
skin disorder manifestations in evaluating the service-
connected foot disability.  His disability had more recently 
been evaluated under DC 5276 but previously, the RO had 
evaluated his disabilities under DCs that contemplate skin 
disorders, specifically, DCs 7899-7813, and DC 7806.  See 38 
C.F.R. § 4.27 (2005) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].  The Board finds that the orthopedic manifestations 
and the skin disorder manifestations that the RO has included 
in the service-connected disability must be considered 
separately because they contemplate different symptoms and 
manifestations and rating them separately would not 
constitute pyramiding, or evaluation the same symptoms under 
various diagnoses.  38 C.F.R. § 4.14 (2005).

Looking first at the orthopedic manifestations of the 
service-connected foot disability, under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276, a 20 percent rating is warranted 
for severe unilateral flatfoot with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use and characteristic callosities.  A 30 percent rating is 
assigned for pronounced unilateral flatfoot with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The report from a VA examination, performed in August 2004, 
shows that the veteran complained of painful feet, scaly and 
dry skin, tinea pedis of moccasin distribution, and plantar 
calluses.  He stated that he wore insoles in his shoes for 
added comfort.  On examination, the examiner indicated the 
following: there was pain in the mid-foot with ambulation and 
weight-bearing; every third month the veteran had his 
calluses trimmed because they became painful and tender; 
there were minimal symptoms at rest; there was no additional 
limitation of motion of functional impairment during flare-
ups; no crutches, brace, cane or corrective shoes were 
needed; there had been no surgery; he had decreased 
ambulation distance due to his symptoms; there was diminished 
arch on weight-bearing; range of motion was normal; the left 
great toe had hallux valgus deformity of 15 degrees; there 
was no change in the range of motion with repeated and 
resisted movements; there was slight discomfort with mid-foot 
manipulation; standing posture and gait were normal; there 
were 3 to 4 millimeters (mm.) shaved callosities 
submetatarasal one and four on the left foot, 2 mm. flat 
trivial callosities on the right foot submetatarsal two and 
four, and no tenderness or redness; posture on standing, 
squatting, supination, pronation and rising on toes and heels 
was normal; alignment of the Achilles on weight-bearing and 
nonweight-bearing was normal; there was no forefoot or 
midfoot malalignment; an X-ray for the right foot was 
negative; an X-ray for the left foot showed hallux valgus 
deformity; the pertinent diagnosis was bilateral pes planus, 
persisting keratoma.  An addendum, dated in November 2004, 
notes that it is less likely than not that the veteran's 
bilateral pes planus, hallux valgus deformity of the left 
foot was caused or aggravated by his skin condition of the 
feet.  

With regard to the other evidence, the claims files include 
VA progress notes and examination reports, dated between 1998 
and 2004, as well as private treatment reports.  Most of this 
evidence pertains to symptoms which are not in issue.  To the 
extent that it contains findings pertaining to the skin of 
the feet, it is discussed below.  As for the remaining 
relevant findings, they are summarized as follows: June 2000 
and February 2003 VA progress notes indicate that the veteran 
had 5/5 strength, and a rheumatoid-type foot.  The veteran 
has consistently been noted to be neurologically intact 
bilaterally,  See e.g., VA progress notes, dated in March and 
September of 2002, June 2000, October 1999 (the March 2002 
report also notes "no deformity").  An October 2002 X-ray 
report for the left foot from Metroplex Hospital contains an 
impression of multi-site arthritis.  A VA examination report 
dated in September 2001 notes the following: there were no 
toe deformities on the right foot, hallux valgus on the left 
with hammertoes of the lesser toes on stance, muscle power of 
4/5 bilaterally, and no pain on motion; there was 4 degrees 
of valgus and 10 degrees varus and no pain on manipulation; 
there was no severe spasm of the achilles tendon on 
manipulation; and his condition was improved by inserts or 
appliances.  A VA foot consultation report dated in March 
1998 notes painful plantar keratomas, with a normal angle of 
the musculoskeletal system and base of gait, and +5/5 
strength bilaterally, a normal pain-free range of motion 
without crepitation bilaterally.  

Reports from King's Daughters Clinics /Hope A. Murray, 
D.P.M., dated between 2002 and 2004, show treatment for 
assessments of that included bilateral foot pain.  An August 
2003 report notes that muscle strength and tone were within 
normal limits, that he was neurologically intact, and that 
there was a pain-free and crepitant-free range of motion in 
the feet.  

The Board finds that the criteria for an evaluation in excess 
of 20 percent have not been met for either foot.  The August 
2004 VA examination report shows that the veteran has 
callosities on two toes of each foot, that every third month 
he had his calluses trimmed, and that he has pain in the mid-
foot with ambulation and weight-bearing.  However, there was 
no finding of swelling, and there is no evidence of marked 
deformity.  In this regard, the report shows that alignment 
of the Achilles on weight-bearing and nonweight-bearing was 
normal, and that there was no forefoot or midfoot 
malalignment.  An X-ray for the right foot was negative, and 
an X-ray for the left foot showed hallux valgus deformity, 
which the addendum indicates is not related to his service-
connected condition.  The evidence from 1998 to 2004 is 
consistent with these findings.

In summary, the evidence shows painful calluses, or 
keratoses, of the feet related to the criteria for flatfoot 
but no significant pain on manipulation and no marked 
deformity.  The 20 percent rating in effect for each foot 
contemplates severe flatfoot with objective evidence of 
marked deformity, accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities.  The evidence throughout the appeal period fails 
to show or more nearly approximate marked pronation, marked 
inward displacement and severe tendo achilles spasm on 
manipulation.  Although tenderness of the plantar calluses 
and pain on walking has been shown, extreme tenderness of the 
plantar surface of either foot has not been shown, and, as 
noted in the September 2001 examination, his condition was 
improved by shoe inserts or appliances.  Based on the 
foregoing, the Board finds that  the criteria for a rating in 
excess of 20 percent for either the right foot, or the left 
foot, have not been met under DC 5276.  

The Board has also considered whether an evaluation in excess 
of 20 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the evidence indicates that the 
veteran wears insoles.  However, the veteran's subjective 
complaints of pain have already been contemplated in the 
criteria of DC 5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 
C.F.R. §§ 4.40, 4.45.  Moreover, VA examiners have 
specifically noted no additional disability due to flare-ups.  
Accordingly, the Board concludes that the veteran is most 
appropriately evaluated at the 20 percent rate under DC 5276.

As for the possibility of a higher rating under another 
potentially applicable diagnostic code, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995), the Board has 
considered whether a higher rating is warranted under 38 
C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 30 percent rating 
is assigned for a severe foot injury.  However, in this case 
the Board has determined that the findings in the relevant 
evidence are insufficient to show that he has a severe right 
foot or left foot injury.  Specifically, the aforementioned 
evidence shows that he has some pain on walking, but that at 
all times his foot strength has been found to be 5/5 (with 
one finding of 4/5 over four years ago), with no neurological 
deficit, and no impairment in the range of motion.  
Accordingly, a rating in excess of 20 percent for either the 
right foot or the left foot is not warranted under DC 5284.

As previously noted, consideration must be given as to 
whether or not a separate rating for each foot based on the 
manifestations of the skin disease should be assigned.  The 
Board notes that the veteran's painful calluses, or keratoma, 
have been rated under DC 5276 and cannot again be considered 
in rating the skin disease of his feet.

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).

Under 38 C.F.R. § 4.118, DC 7813 (as in effect prior to 
August 30, 2002), dermatophytosis is to be  rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.  

Under 38 C.F.R. § 4.118, DC 7813 (as in effect August 30, 
2002), dermatophytosis is to be rated as disfigurement of the 
head, face, or neck (under Code 7800); scars (under Codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 
7806) depending upon the predominant disability.

Under 38 C.F.R. § 4.118, DC 7806 (as in effect prior to 
August 30, 2002), a noncompensable rating is warranted with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
warranted with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  

Under 38 C.F.R. § 4.118, DC 7806 (as in effect August 30, 
2002), a noncompensable rating is warranted with less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affectd; and no more than topical therapy required 
during the past 12-month period.  A 10 percent rating is 
warranted with at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected; or, intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than 6 weeks 
during the past 12-month period.  

VA progress notes and examination reports, dated between 1998 
and 2004, show that overall, the veteran has received 
treatment for dry, scaly skin and and trimming of thickened 
nails.  Assessments included onychomycosis and thickening of 
the nails, xerosis, and hyperhidrosis.  A March 1998 VA 
consultation report indicates that all nails were normal, and 
skin color and pigmentation was normal.  A May 1998 VA skin 
examination report indicates that no dyshydrosis was found.  
On examination, there was mild exfoliation as well as 
thickening of the skin.  There was no evidence of associated 
systemic or nervous manifestation.  

A September 2001 VA skin examination report indicates that 
the veteran reported a history of constant dermatosis.  He 
complained of itching, and scaling.  On examination, there 
were very dry, scaly, hyperkeratotic plaques on the soles 
bilaterally.  There was no ulceration, exfoliation, or 
crusting, and no associated systemic or nervous 
manifestation.  The diagnoses included chronic severe tinea 
pedis bilaterally (dermatophytosis) and hyperhidrosis.  

Reports from King's Daughters Clinics/Hope A. Murray, D.P.M., 
dated between 2002 and 2004, show treatment for assessments 
of bilateral onychomycosis, multiple bilateral 
hyperkeratoses, bilateral tinea pedis, and bilateral foot 
pain.  Laboratory reports dated in August 2003, and a 
November 2003 report, indicate that a fungal culture test was 
negative.  A February 2004 report shows complaints of severe 
pain associated with thickened nails and hyperkeratotic 
lesions.  On examination, the nails were long, discolored and 
brittle.  The skin was flaky with underlying vesicular 
eruptions consistent with moccasin vesicular-type tinea 
pedis.  

The report from a VA examination performed in August 2004, 
shows that the veteran complained of painful feet, scaly and 
dry skin and tinea pedis of moccasin distribution.  On 
examination, the skin was scaly, flaky, dry and keratotic, 
and there was tinea pedis on the plantar aspect of the feet.  
The diagnosis indicated that there was no dyshydrosis.  An 
addendum, dated in December 2004, notes that the feet were 
not considered exposed skin, and that the percent of exposed 
skin was therefore 0 percent, with less than 5 percent of the 
total body involved.  

The Board finds that the criteria for a compensable rating 
under DCs 7806 and 7813 in effect prior to August 30, 2002, 
have not been met for either foot.  The evidence shows that 
the veteran gets his nails trimmed, and that he uses 
medicated creams for control of his foot symptoms.  He has a 
fungal infection of his toenails and dry, flaky skin on his 
feet.  However, the service-connected skin disorder involves 
only his feet which are not exposed surfaces and do not 
involve an extensive area.  Therefore, the criteria for a 
compensable rating under DCs 7806 and 7813 in effect prior to 
August 30, 2002, have not been met for either foot.  

Additionally, the Board finds that the criteria for a 
compensable rating under DCs 7806 and 7813 in effect since 
August 30, 2002, have not been met for either foot.  Although 
this evidence is dated prior to August 2002, the Board notes 
that by history, the May 1998 and September 2001 VA reports 
show that examiners determined that there was no evidence of 
associated systemic or nervous manifestation.  In addition, 
there is no evidence to show that the veteran has received 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during a twelve month period for 
control of his symptoms.  The only findings as to exposed 
surface area are found in the diagnosis of the August 2004 VA 
examination report, which notes that the involved skin was 
less than 5 percent of total body, and the December 2004 
addendum, which notes that the feet were not considered 
exposed skin, and that the percent of exposed skin was 
therefore 0 percent, with less than 5 percent of the total 
body involved.  The Board therefore finds that the evidence 
is insufficient to show that the criteria for a compensable 
rating under DCs 7806 and 7813 in effect August 30, 2002, 
have been met.

Because a compensable rating based on skin manifestations is 
not warranted for either foot, there is no need to separately 
rate each foot on this basis.  Doing so would only result in 
a combined 20 percent rating, 38 C.F.R. § 4.25 (2005), the 
same rating currently in effect.  Consequently, the 20 
percent rating for each foot under DC 5276 properl reflects 
the degree of disability resulting from his service-connected 
foot disabilities.  The evidence is not equally balanced, and 
there is no doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2005).


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant notice letters in May 
2003, and August and October of 2004, (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  In 
addition, by virtue of the rating decision on appeal,  the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained specific 
requests for the appellant to provide additional evidence in 
support of his claims.  In each letter, he was asked to 
identify all relevant treatment that he desired VA to attempt 
to obtain.  The May 2003 letter requested him to complete 
authorizations (VA Form 21-4138 and 21-4142) for all evidence 
that he desired VA to attempt to obtain.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the SSOCs, dated in January and September of 2003.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering the disorders on appeal.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  






	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for service-connected 
dyshidrosis and hyperhydrosis with keratoma of the right foot 
is denied.  

A rating in excess of 20 percent for service-connected 
dyshidrosis and hyperhydrosis with keratoma of the left foot 
is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


